Citation Nr: 1041331	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of bilateral ear infections, also claimed as bilateral ear 
fungus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The issues of entitlement to service connection for residuals of 
bilateral ear infections and bilateral hearing loss are herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action by 
the appellant is required.


FINDINGS OF FACT

1.  An unappealed November 1979 decision denied service 
connection for bilateral ear fungus.

2.  The evidence associated with the claims file subsequent to 
the November 1979 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  
CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to 
service connection for residuals of bilateral ear infections, 
claimed as bilateral ear fungus, has been received, and the 
Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In April 2007, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the April 2007 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Kent notice until after initial adjudication of the 
claim, it is clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render any 
defect in notice non-prejudicial.  For example, the July 2007 
rating decision, June 2008 SOC, and April 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  In addition, 
the Veteran has demonstrated through his testimony at the Board 
hearing and submission of statements and additional evidence that 
he was aware of the type of evidence required to substantiate his 
claim.  Finally, the Board finds herein that new and material 
evidence has been submitted, and thus, any error in Kent notice 
has not prejudiced the Veteran.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records, 
and the Veteran submitted records he obtained from Public Health 
Service.  As described in the REMAND portion of the decision 
below, the Board finds that a VA examination and attempt to 
obtain private treatment records are necessary to fulfill VA's 
duty to assist.  

II.  New and Material Evidence to Reopen the Ear Infection Claim
 
In August 1955, the Veteran raised a claim of entitlement to 
service connection for fungus in the left ear.  This claim was 
denied in August 1955, and again in November 1955 after a 
response to a request for records was received.  The Veteran did 
not file a timely appeal.  Consequently, the August 1955 
determination became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

The Veteran filed a request to reopen his claim for service 
connection for fungus of the ears and the claim was again denied 
in November 1979.  The Veteran did not file a timely appeal, and 
the November 1979 determination became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In March 2007, the Veteran filed a request to reopen his claim 
for service connection for residuals of ear infections in both 
ears.  The claim was denied in the July 2007 rating decision that 
is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the ear fungus claim on the 
merits in its June 2008 SOC.  However, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  Barnett v. Brown, 8 
Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, regardless of the manner in which 
the RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final 
determination denying the Veteran's claim of entitlement to 
service connection for residuals of ear infections, November 
1979, included a July 1951 service separation examination report.  
The separation examination report was negative for any complaints 
of ear problems, and clinical evaluation of the ears was noted to 
be normal.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in November 1979 confirmed its previous determination that 
there was no evidence of a current disability or of ear problems 
in active service and thus, no evidence of a nexus between the 
Veteran's current condition and active service.  The RO 
ultimately denied reopening of the claim for lack of new and 
material evidence addressing these issues.

Evidence added to the record since the time of the last final 
denial in November 1979 includes inpatient records from the U.S. 
Marine Hospital in Norfolk, Virginia.  The hospital records show 
that the Veteran was admitted and treated for several weeks for 
acute suppurative otitis media in July and August 1949.  In 
addition, the Veteran submitted a June 2008 note from Dr. S.S.S., 
on which the doctor wrote that the Veteran had a history of 
impacted cerumen requiring ear irrigation as well as chronic 
progressive hearing loss.  Finally, an April 2007 audiological 
evaluation at the Hear for You hearing aid office indicates that 
the Veteran had sensorineural hearing loss.  

The evidence added to the record since the previous November 1979 
denial constitutes new and material evidence.  It addresses the 
existence of a current disability and the occurrence of an injury 
in active service, which are unestablished facts necessary to 
substantiate the claim.  Further, it is not redundant, as there 
have been no previous records containing documentation of either 
a current disability or in-service ear problems.  Finally, it 
does raise a reasonable possibility of substantiating the ear 
infection claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of bilateral ear 
infections, also claimed as bilateral ear fungus, is reopened 
and, to this extent only, the appeal is granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination and attempting to obtain 
private treatment records with regard to his residuals of 
bilateral ear infection and hearing loss claims under the facts 
and circumstances of this case.  

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, the Veteran contends that he has chronic residuals 
of the ear infection he experienced during active service, as 
well as bilateral hearing loss due to acoustic trauma in service.  
The Veteran's STRs show that he was admitted to the U.S. Marine 
Hospital in Norfolk, Virginia in July 1949 with pain in his left 
ear of 5 days' duration.  He had been working around and 
assisting with the firing of large guns for several days, which 
hurt his ears considerably.  His hearing acuity had gradually 
decreased, and pain had increased, until one morning he woke up 
and noticed discharge from his ear on his pillow.  On physical 
examination, the external auditory canal was inflamed and swollen 
with a purulent discharge and increased opacity of the eardrum.  
The doctor assessed acute suppurative otitis media and a blast 
perforation of the left eardrum, and the Veteran was given 
penicillin and a solution of beric acid and alcohol for his ear.  
He remained in the hospital from July 16, 1949, to August 8, 
1949.  Although the Veteran testified at the Board hearing that 
he was treated for infections in both ears, a hospital note from 
July 1949 indicates that examination of the right ear was 
negative.      

The Veteran also testified at the September 2010 Board hearing 
that he trained with 20-millimeter, Twin 40-millimeter anti-
aircraft, and five-inch guns on the firing range while in active 
service.  He said he was not provided hearing protection.  He 
said that, in the years following service, he went to his doctors 
for "flare-ups" of his ears, and the doctor would irrigate the 
ears or administer drops in the ears.  Currently, the Veteran 
stated he had to wear ear plugs because of ear fungus.  He also 
had scarring of the inner ear and tympanic membrane, recurring 
ear infections, and cerumen build-up in the ears.  

As mentioned above, an audiological evaluation was conducted in 
April 2007 and it was indicated the Veteran had sensorineural 
hearing loss.  However, the puretone thresholds were recorded in 
graph form and were not interpreted.  Accordingly, the data is 
not in a format compatible with VA rating guidelines.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board is unable 
to determine whether the Veteran has a hearing loss disability as 
defined by VA regulations.  

Moreover, the Veteran submitted a June 2008 note from Dr. S.S.S. 
in which the doctor stated that the Veteran had a history of 
impacted cerumen requiring ear irrigation as well as chronic 
progressive hearing loss.  However, the records of Dr. S.S.S. are 
not contained in the claims file.  

Based on the foregoing, the Board finds that VA's duty to assist 
includes attempting to obtain the treatment records of Dr. S.S.S.  
Additionally, a VA examination is necessary to determine the 
current level of the Veteran's hearing acuity, as well as to 
obtain an opinion regarding the relationship between the 
Veteran's in-service ear infection and eardrum perforation and 
his current ear problems.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With appropriate authorization as needed 
from the Veteran, request any and all records 
of Dr. S.S.S. relating to treatment of the 
Veteran's ear problems.  Document all 
attempts to obtain records, and any negative 
replies should be associated with the claims 
file.  

2.  Once Dr. S.S.S.'s records are associated with 
the claims file, schedule the Veteran for a VA 
examination with an ear, nose, and throat (ENT) 
specialist or other physician specializing in the 
treatment of ear disorders.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
the examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, including a copy of 
this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.  

a.  First, the examiner should conduct a 
complete audiological evaluation to 
determine the current level of the 
Veteran's hearing acuity.  Puretone 
thresholds should be recorded in a format 
compatible with VA regulations.

b.  The examiner should address the issue 
of whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any current hearing loss 
disability was incurred during active 
service, or whether such incurrence is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must provide 
an explanation for the opinion 
reached, and should specifically 
comment on the Veteran's acoustic 
trauma and blast perforation of the 
left eardrum documented in service.

c.  Next, the examiner should identify any 
and all current diagnoses, other than 
hearing loss, relating to the Veteran's 
ears.  In rendering the diagnoses, the 
examiner should comment on the Veteran's 
complaints of frequent cerumen impaction 
and recurrent ear infections.    

d.  For each diagnosis assessed,  the 
examiner should address the issue of 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any current ear 
diagnosis was incurred during active 
service, or whether such incurrence is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically comment on the Veteran's 
left ear infection during service and 
provide an opinion as to whether his 
current problems are related to the 
in-service ear infection.  

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


